Citation Nr: 1023549	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  07-39 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation, under the provisions of 
38 U.S.C.A. § 1151, for additional disability, to include a 
seizure disorder, due to surgical procedure provided by the 
Department of Veterans Affairs (VA) in May 2002.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Terrence T. Griffin






INTRODUCTION

The Veteran served on active duty from October 1954 to 
October 1957 and from May 1961 to May 1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2006 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

The Veteran was scheduled to appear for a hearing before the 
Board in February 2010; however, he failed to report for this 
hearing and the record does not reflect any a request for a 
postponement, or suggest any such request was granted.  
Therefore, his hearing request is deemed withdrawn.  See 38 
C.F.R. §§ 20.702(d); 20.704(d) (2009).

In a written statement dated in September 2005, the Veteran 
indicated that he wished to pursue a heart claim.  The exact 
nature of such claim is not clear.  The Board refers that 
matter to the RO for initial adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary, prior to the adjudication of the Veteran's 
claim.

The Veteran presently seeks to establish his entitlement to 
compensation, under the provisions of 38 U.S.C.A. § 1151, for 
a seizure disorder.  Specifically, the Veteran maintains that 
an erectile dysfunction surgery, performed in May 2002, at 
the Augusta VA Medical Center, produced the additional 
disability of a seizure disorder.  In a claim of this nature, 
the determination of whether an additional disability exists 
requires comparison of the Veteran's physical condition 
immediately prior to the VA surgical treatment and after such 
treatment.  See 38 C.F.R. § 3.361(b).  An August 2006 VA 
treatment record noted that the Veteran had a history of 
heart bypass surgery in 2004 and later had episodes of 
becoming lost and later having a seizure.  The VA physician 
was "not sure about the cause of the Veteran's seizures".  
The Board notes that it is unclear where such bypass surgery 
was performed.  

In his September 2005 claim, the Veteran indicated that he 
experienced an increase in seizure related symptoms, after 
his May 2002 VA surgery.  Essentially, the evidence of record 
suggests (i) that the Veteran may have a current seizure 
disorder and (ii) that this disorder may have increased in 
severity following a May 2002 VA surgery.  For the 
aforementioned reasons, the Board finds that VA's duty to 
provide an appropriate VA examination has been triggered.  38 
C.F.R. § 3.159(c) (2009); see also, McLendon v Principi, 20 
Vet. App. 79 (2006).

If additional disability is diagnosed, the evidence must also 
establish that (i) carelessness, negligence, lack of proper 
skill, error in judgment or other instance of fault, on the 
part of VA in rendering the care in question, proximately 
caused the additional disability or (ii) that the Veteran's 
additional disability was an event a reasonable health care 
provider would not have foreseen.  38 C.F.R. § 3.361(d).  
These questions are medical in nature and must be addressed 
by an appropriately qualified physician.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions).  As such, the Veteran's claim 
must also be remanded for appropriate medical development.  

The evidence in the claims folder suggests additional 
treatment records, relevant to the Veteran's claim, may be 
exist, which VA has not attempted to obtain.  Specifically, a 
June 2003 VA treatment record documented the Veteran's 
account of a 4-year history of "frequent nocturnal 
seizures," suggesting he may have received treatment for a 
seizure disorder as early as 1999; however, the June 2003 VA 
treatment record is the earliest seizure treatment record in 
the claims folder.  The Board notes that the Veteran has not 
provided the exact date(s) and location(s) of any prior 
seizure disorder treatments, but the aforementioned record 
raises the possibility that additional records of this nature 
may exist.  Therefore, VA should attempt to identify and 
obtain any records of this nature.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and ask that he identify any private or VA 
medical facilities, where he may have 
received any seizure disorder treatment, 
and/or hospitalization, between 1999 and 
2003.  The RO should also obtain all 
private and VA treatment records 
pertaining to bypass surgery in 2004.  

If the Veteran identifies any VA medical 
facilities, the AMC/RO should request all 
seizure related treatment and 
hospitalization records.  Efforts to 
obtain records from a Federal department 
or agency should end only if VA concludes 
that the records sought do not exist, that 
further efforts to obtain those records 
would be futile, or where the Federal 
department or agency advises VA that the 
requested records do not exist or the 
custodian does not have them.  Any 
negative response should be in writing, 
and associated with the claims folder.

If the Veteran identifies any private 
medical facility and/or provider, the 
AMC/RO should obtain the proper release(s) 
and attempt to obtain the identified 
private medical records.  

2.  After the aforementioned development 
has been completed and any relevant 
medical records, or negative response(s), 
are associated with the claims folder, the 
Veteran should be scheduled for an 
appropriate VA examination, related to his 
claim for compensation, under the 
provisions of 38 U.S.C.A. § 1151, for an 
additional disability, to include a 
seizure disorder, due to a surgical 
procedure provided by VA.  The claims 
folder should be made available to, and 
reviewed by, the examiner, with such 
review noted in the examination report.  
The examiner should record the full 
history of the Veteran's disorder, 
including the Veteran's account of the 
etiology the claimed disorder.

The examiner should provide an opinion as 
to each of the following questions:

(a) Did the Veteran suffer any 
additional disability, to include a 
seizure disorder, due to VA provided 
surgery in May 2002, and/or any 
subsequent post-surgical treatment?  If 
so, the additional disability incurred 
should be diagnosed.  The examiner 
should also specifically address the 
likelihood that any current seizure 
disorder resulted from heart bypass 
surgery rather than the VA urological 
surgery.  

(b) If the Veteran has additional 
disability, to include a seizure 
disorder, was the proximate cause of 
the disability due to carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault on the part of VA in furnishing 
the hospital care, medical or surgical 
treatment, or examination?  Did VA 
exercise the degree of care that would 
be expected of a reasonable health care 
provider?

(c) Is any additional disability, to 
include a seizure disorder, due to an 
event that was not reasonably 
foreseeable?

The requested opinions and rationale 
should be clearly stated.  If any studies 
are necessary, they should be performed 
and all findings reported in detail.

3.  Thereafter, the AMC/RO should review 
the claims folder, ensuring the foregoing 
development actions have been completed in 
full and that no other notification or 
development action (in addition to those 
directed above) is required.  If further 
action is required, it should be 
undertaken prior to further claim 
adjudication.

4.  The AMC/RO will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran, and 
his representative, should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


